Citation Nr: 1302540	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  08-37 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for Bell's palsy, to include as due to exposure to environmental toxins.  

2.  Entitlement to service connection for pancreatic pseudocysts, to include as due to exposure to environmental toxins.  

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to environmental toxins.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse
ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1984 and from January 2002 to April 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied entitlement to the above claimed benefits.

The Veteran and his spouse provided testimony during a videoconference hearing before the undersigned in April 2010.  A transcript is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The Board remanded the claim in August 2010 for additional development.  In March 2011, the Board denied entitlement to service connection for Bell's palsy and remanded the issues of service connection for pancreatic pseudocysts and type II diabetes mellitus (diabetes) for additional development.  

The Veteran appealed to the Court the denial of service connection for Bell's palsy, and a joint motion for remand was submitted by the parties to the appeal in June 2012.  Later in July 2012, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2012 Joint Motion, the parties agreed that VA had failed to obtain an adequate VA examination regarding the claim service connection for Bell's palsy.  The parties agreed that the Board did not address the issue of secondary service connection, or, specifically, whether the Veteran is entitlement to service connection for Bell's palsy, to include as due to his service-connected posttraumatic stress disorder (PTSD). The Joint Motion noted an April 2007 private speech therapy treatment record that noted that the Veteran "believed that he is suffering from PTSD which may be what is causing the Bell's palsy."  The Veteran was granted service connection for PTSD in December 2010.  

The parties also agreed that the examination should address the relationship, if any, between Bell's palsy and the Veteran's 1983 in-service concussion.  The Veteran asserted during the Board hearing that his physicians had told him his Bell's palsy was linked to the in-service concussion, although such an opinion is not noted in the VA or private treatment records.  

Therefore, a remand is necessary to obtain the VA opinions described in the June 2012 Joint Motion.  

In its March 2011 remand, the Board requested that clarification be obtained from an October 2010 VA examiner regarding the nature and etiology of the Veteran's diabetes and pancreatic pseudocysts.  The examiner had stated that she could not resolve the question of etiology without resort to speculation and did not provide any further explanation or rationale.  

As a rationale for the October 2010 opinion, the examiner stated in a March 2011 addendum that she "[did not know] whether the toxins from the burn bits caused diabetes mellitus or pancreatitis."  Upon a request for clarification from the RO, the examiner found in a June 2012 addendum that it was less likely that the Veteran's diabetes was caused by or a result of exposure to environmental toxins generated by burn pits during active service.  However, as a rationale, the examiner only stated that the VBA Training Letter 10-03 did not mention diabetes mellitus as a known complication related to burn pits.  The examiner did not provide any additional rationale and did not provide an opinion regarding the pancreatic pseudocysts.  

It is clear that the examiner did not have the requisite knowledge to properly address the questions regarding etiology.  The opinions provided are not supported by adequate rationales and did not properly address the questions submitted in the Board's remand.    

As the March 2011 remand order has not been complied with, remand of the issues is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board cannot render a decision based on an examination report which does not contain sufficient detail and a remand is required for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.  38 C.F.R. § 4.2 (2012); see also Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  An opinion as to the etiology of the Veteran's diabetes and pancreatic pseudocysts must be provided.

The Board further requests that the agency of original jurisdiction (AOJ) take this opportunity to obtain any outstanding VA medical records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records and associate them with the claims file or Virtual VA.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA neurology examination with a qualified neurologist to determine whether the current Bell's palsy disability was incurred due to the in-service concussion or is proximately related to service-connected PTSD.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current Bell's palsy related to a disease or injury in service, including in-service concussion.  

To the extent possible, (likely, unlikely, at least as likely as not) the examiner should also opine whether the Veteran's current condition was either caused or aggravated by his service-connected PTSD.  If aggravated, what is the baseline of the Bell's palsy and the permanent, measurable increase in its severity attributable to his service-connected PTSD.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once the above development has been completed, provide the Veteran with a VA examination with a qualified internal medicine specialist to determine whether the Veteran's current diabetes mellitus type II and pancreatic pseudocysts disability were incurred due to or the result of his service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, as well as the Fact Sheet referring to exposure to burn pits in Iraq and Afghanistan, which accompanies VBA Training Letter 10-03, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that diabetes mellitus type II and pancreatic pseudocysts are related to a disease or injury in service, including in-service exposure to environmental toxins generated by burn pits.    

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



